Citation Nr: 1727504	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-30 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for residuals of left ring finger fracture, on an extraschedular basis.

2.  Entitlement to service connection for migraines headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to April 1982, October 1997 to February 1998, July 2003 to March 2004, and October 2004 to February 2006.  She served in Kuwait from January 2005 to January 2006 and is a Persian Gulf veteran.  See 38 C.F.R. § 3.317(d) (2014).  She also had additional Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2010, the Veteran and her spouse appeared and testified at a hearing before the undersigned sitting at the RO.  A transcript is of record.

In an October 2013 decision, the Board denied entitlement to an initial compensable rating for residuals of a left ring finger fracture.  The Veteran appealed the Board's decision to the United States Court of Veterans Claims (Court).  In a November 2014 Memorandum Decision, the Court vacated the Board's October 2013 decision and remanded the case to the Board.

In an April 2015 decision, the Board again denied entitlement to an initial compensable rating for residuals of a left ring finger fracture.  The Veteran again appealed the Board's decision to Court.  In a September 2016 Memorandum Decision, the Court vacated and remanded the portion of the Board's April 2015 decision denying entitlement to referral for extraschedular consideration.  The Court dismissed the Veteran's appeal of the portions of the Board's decision denying entitlement to an increased schedular rating for residuals of a left ring finger fracture and declining to order VA to adjudicate a request for TDIU.  Accordingly, this decision will only address the issue of a compensable rating for residuals of left ring finger fracture on an extraschedular basis.

Regarding the claim of service connection for migraine headaches, the Board last considered this issue in October 2013, when it remanded for an addendum opinion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An Extraschedular Rating for Residuals of Left Ring Finger Fracture

In exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In addition, under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Board is only required to conduct an extraschedular analysis in the manner mandate by Johnson when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  

The rating code provides for the evaluation of ankylosis or limitation of motion of single or multiple digits of the hand.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230.  As relevant to the present case, Diagnostic Code 5227 assigns a single noncompensable rating for unfavorable or favorable ankylosis of the right or little finger.  A Note to Diagnostic Code 5227 instructs the adjudicator to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  In addition, Diagnostic Code 5230 provides a single noncompensable rating for any limitation of motion of the ring or little finger.  Id. Finally, the Board notes that, pursuant to 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.  In sum, the applicable rating criteria contemplate ankylosis, limitation of motion, amputation, interference with overall function of the hand, and joint pain.  Ankylosis is defined as immobility and consolidation of a join due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 94 (32nd ed. 2012).  

Evidence of record shows that the Veteran cannot flex her left ring finger; sometimes her finger will contract and stay in permanent flexion; she has developed a slight deformity in the middle finger of the left hand; she has weakness and numbness; she has developed osteopenia; she has stated that she is unable to use her finger at all; and she now cannot extend her little finger.  See VA note from January 2007; VA examinations from October 2007 and October 2010; January 2008 notice of disagreement; March 2010 statement; March 2010 Board hearing transcript.  

Resolving doubt in favor of the Veteran, the Board finds that referral for consideration of an extraschedular rating is warranted.  In this regard, the Board finds that the established criteria for a ring finger disability do not reasonably describe the Veteran's unusual disability level and symptomatology.  As stated above, her symptoms include locking, weakness, and numbness; she has reported limited function of adjacent fingers; she has developed osteopenia; and she has reportedly lost all use of her ring finger.  These symptoms are not fully contemplated by the rating criteria.  The Board further finds that the Veteran's disability picture markedly interferes with her employment, which overwhelmingly consists of typing.  See VA note from May 14, 2009.  The Veteran has consistently stated that her left ring finger disability is aggravated while typing.  See October 2007 VA examination; January 2008 notice of disagreement.  An October 2007 VA examination reflects that the Veteran's disability limits her typing speed.  Finally, the record reflects use of heavy medication, to include Tramadol and morphine, to alleviate her symptoms.

The Board also notes that the Veteran is service-connected for residuals of a left wrist fracture, rated as 10 percent disabling.  The evidence suggests that the Veteran's left wrist and left ring finger disabilities combine to make it difficult for her to write and type.  See October 2007 VA examination; January 2008 notice of disagreement.  As such, the Board finds that consideration of an extraschedular rating based upon the combined effect of multiple conditions is also warranted in this case.  See Johnson v. McDonald, 762 F.3d 1362 (2014).

The Board finds that a new VA examination should be afforded to assess the combined effects of the Veteran's left wrist and left ring finger disabilities.




Service connection for Migraine Headaches

The Veteran has stated that her migraine headaches began in service around 2003.  See March 2010 Board hearing transcript at 11; October 2010 VA examination.

As reported in the August 2010 and October 2013 remands, an examination noting migraines at the time of entry onto active duty in July 2003 and October 2004 is not of record.  Therefore, the presumption of soundness applies.  38 C.F.R. § 3.304.  The Board has also found that private medical records clearly and unmistakably show that migraine headaches existed prior to the Veteran's third and fourth periods of active duty (from July 2003 to March 2004 and from October 2004 to February 2006).  Accordingly, the Board's inquiry has focused on whether the migraine headaches were incurred in an earlier period of service or whether they were aggravated during the periods of service that began in July 2003 and October 2004.

In October 2013, the Board remanded this issue.  Specifically, the Board instructed the RO to obtain an addendum opinion as to whether the Veteran's migraine headaches were incurred or aggravated during a period of active service.

In an August 2016 opinion, a VA examiner concluded that the Veteran's migraine disorder was less likely than not incurred in or related to her periods of active duty from October 1981 to April 1982 and from October 1997 to February 1998.  The examiner based his opinion solely on the Veteran's report that her migraines began during her deployment to Bosnia in or about 2003.  The examiner also opined that there was clear and unmistakable evidence to show that the Veteran's migraine headaches were not aggravated during her periods of active duty from July 2003 to March 2004 and from October 2004 to February 2006.  The examiner's sole rationale was that, while there was documentation of recurrent migraine headaches during either period of service, there was no evidence of an increase in disability beyond the natural progression.

As explained below, the Board finds the August 2016 VA opinion to be inadequate.  Prior to discussing the merits of the opinion, however, the Board must address an issue relating to the Veteran's periods of active duty service.

A review of the record has revealed three DD Form 214s.  The first DD-214 is for the period from October 1981 to April 1982 and shows no prior active service.  See service treatment records received March 15, 2010.  The second DD-214 is for the period from July 2003 to March 2004 (the period during which the Veteran served in Bosnia) and shows total prior active service of five years, seven months, and eleven days.  The third DD-214 is for the period from October 2004 to February 2006.  The RO has determined that the Veteran had additional active duty service from October 1997 to February 1998.  Moreover, military personnel records show that she was ordered to active duty training for a period of 139 days in October 1996.  Nevertheless, there is still active duty service that is not properly documented.  As already stated, the DD-214 for the period from July 2003 to March 2004 shows a total prior active service of five years, seven months, and eleven days.  Most of that service (which includes the brief 1980-81 and 1997-98 periods) remains unaccounted for.  

The above is significant because there is evidence suggesting that the Veteran's migraine headaches might have manifested earlier than previously noted.  Significantly, a March 1982 service treatment record shows complaints of severe headaches and, starting in September 1986, reports of medical history show reports of frequent or severe headaches.  

Returning to the August 2016 VA opinion, the Board finds that it is inadequate because the VA examiner did not consider these reports of frequent or severe headaches (at least one of which occurred during a period of active service, in March 1982) when concluding that the Veteran's migraine headaches were not incurred in a period of active duty service prior to 2003.  The examiner relied only on the Veteran's statement that her migraines began in 2003.  The Board further finds that reliance on this statement is misplaced, as there is evidence of migraine treatment prior to 2003 and the Veteran has clearly stated that she had headaches prior to being diagnosed with migraines.  See October 2010 VA examination.  

On remand, the AOJ should verify the Veteran's periods of active duty service and then ask a VA examiner to provide an opinion as to whether the Veteran's migraine headaches were incurred or aggravated during a period of active duty service.

In addition, the AOJ should make sure that any recent VA treatment records have been obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Contact the appropriate sources to verify and document the Veteran's periods of active duty service.  Once the information has been obtained, it should be communicated and made available to any VA examiner.

3.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of her migraine headaches.  Review of the claims file should be noted in the examiner's report. 

The examiner should respond to the following:

(a)  Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's migraine headaches were incurred in or related to a documented period of active duty service?  Please note and discuss evidence that shows complaints of severe and frequent headaches in March 1982 (during service) and from September 1986, forward.

(b)  With regard to the periods of active duty beginning in July 2003 and October 2004, the examiner is reminded that clear and unmistakable evidence shows that migraine headaches preexisted these periods.  The examiner should therefore opine whether there is clear and unmistakable (undebatable) evidence to show that the Veteran's migraine headaches were not aggravated during her periods of active duty from July 2003 to March 2004 and from October 2004 to February 2006.  The term "aggravation" means an increase in disability during active service beyond the natural progress of the preexisting condition.  

The examiner is requested to provide a complete rationale for any opinion offered.  If the examiner is unable to provide any portion of this opinion without resort to speculation, the reasons and bases for that opinion should also be provided, and any missing evidence that might enable the examiner to provide the opinion should be identified.  

4.  Refer the Veteran's claim of a compensable rating for residuals of left ring finger fracture to the Director, Compensation Service, for consideration of an extraschedular rating, to include one based upon the combined effect of multiple conditions (in this case, the left wrist and left ring finger disabilities) per Johnson v. McDonald, 762 F.3d 1362 (2014).  

5.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




